UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 04-6716



EDWIN PHILLIPS, JR.,

                                             Petitioner - Appellant,

          versus


ATTORNEY GENERAL,

                                              Respondent - Appellee.


Appeal from the United States District        Court for the Middle
District of North Carolina, at Durham.         James A. Beaty, Jr.,
District Judge. (CA-03-565-1)


Submitted:   August 27, 2004            Decided:   September 16, 2004


Before NIEMEYER, LUTTIG, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Edwin Phillips, Jr., Appellant Pro Se. Clarence Joe DelForge, III,
NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Edwin Phillips, Jr., seeks to appeal the district court’s

order adopting the magistrate judge’s report and recommendation and

dismissing his petition under 28 U.S.C. § 2254 (2000).                   The order

is not appealable unless a circuit justice or judge issues a

certificate of appealability.         28 U.S.C. § 2253(c)(1) (2000).              A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                       28 U.S.C.

§   2253(c)(2)    (2000).     A   prisoner    satisfies       this   standard    by

demonstrating     that   reasonable     jurists       would     find    that    his

constitutional     claims   are   debatable     and   that     any     dispositive

procedural rulings by the district court are also debatable or

wrong.   See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003); Slack

v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683 (4th Cir. 2001). We have independently reviewed the record and

conclude   that    Phillips   has    not     made   the   requisite       showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                         DISMISSED




                                    - 2 -